THOMAS, Circuit Judge,
concurring in part and dissenting in part:
I agree that we lack jurisdiction to review the denial of Chen’s CAT claim because he failed to exhaust the claim before the BIA. However, I respectfully dissent from the majority’s conclusion to deny the petition for review as it pertains to his asylum and withholding claims. The hearing before the immigration judge was fraught with translation errors. The record itself, supported by subsequent declarations, shows that the translator committed serious translation errors, including confusing the countries of Mexico and Spain. These translation errors affected both the questioning and the responses. For example, on the critical question of whether the petitioner understood the principles of Falun Gong, the translator apparently mistranslated the petitioner’s answer. When the immigration judge questioned further about Falun Gong, the translator, according to the declaration, used inappropriate language, and perhaps words that do not exist.
*403A petitioner is entitled to a correct translation of both question and answer. Failure to provide an adequate translation impedes his ability to present a case, in violation of his due process rights. It also prevents the immigration judge from assessing the case correctly, and it makes meaningful appellate review impossible. See Perez-Lastor v. INS, 208 F.3d 773, 777-78 (9th Cir.2000) (holding that petitioner “did not receive due process at his deportation hearing because an incompetent translation prevented him from presenting relevant evidence and caused the BIA to find that his testimony was not credible” and that a petitioner “must be able to understand the questions posed to -him and to communicate his answers to the IJ”). I would grant the petition and remand for a new hearing with an adequate translator. See Akinmade v. INS, 196 F.3d 951, 956-57 (9th Cir.1999) (holding that inconsistencies in testimony that possibly resulted from mistranslation or miscommunication do not support an adverse credibility finding); Vilorio-Lopez v. INS, 852 F.2d 1137, 1142 (9th Cir.1988) (same); Osorio v. INS, 99 F.3d 928, 932 (9th Cir. 1996) (rejecting an adverse credibility finding based on “perceived inconsistencies” that “may have been simply the product of a language barrier or a misreading of a largely unintelligible document”).